Order unanimously affirmed with costs. Memorandum: Supreme Court did not abuse its discretion in denying defendant’s motion for recusal. ‘Where, as here, there is no allegation that recusal is statutorily required (see, Judiciary Law § 14), the matter of recusal is addressed to the discretion and personal conscience of the Justice whose recusal is sought” (Matter of Card v Siragusa, 214 AD2d 1022, 1023). (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Judiciary Law.) Present — Hayes, J. P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.